       Case 1:14-cv-02535-ELH Document 88 Filed 12/01/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, ex rel. )
TROY SHELDON                      )
                                  )
and                               ) Case No. 1:14-cv-02535-ELH
                                  )
UNITED STATES OF AMERICA, ex rel. )
DEBORAH SHELDON                   )
                                  ) NOTICE OF APPEAL
and                               )
                                  )
THE STATE OF CALIFORNIA, THE      )
STATE OF COLORADO, THE STATE )
OF CONNECTICUT, THE DISTRICT      )
OF COLUMBIA, THE STATE OF         )
DELAWARE, THE STATE OF            )
FLORIDA, THE STATE OF GEORGIA, )
THE STATE OF HAWAII, THE STATE )
OF ILLINOIS, THE STATE OF         )
INDIANA, THE STATE OF IOWA, THE )
STATE OF LOUISIANA MEDICAL        )
ASSISTANCE PROGRAMS, THE          )
STATE OF MARYLAND, THE            )
COMMONWEALTH OF                   )
MASSACHUSETTS, THE STATE OF       )
MICHIGAN, THE STATE OF            )
MINNESOTA, THE STATE OF           )
MONTANA, THE STATE OF NEVADA, )
THE STATE OF NEW HAMPSHIRE,       )
THE STATE OF NEW JERSEY, THE      )
STATE OF NEW MEXICO, THE STATE )
OF NEW YORK, THE STATE OF         )
NORTH CAROLINA, THE STATE OF )
OKLAHOMA, THE STATE OF RHODE )
ISLAND, THE STATE OF TENNESSEE, )
THE STATE OF TEXAS, THE           )
COMMONWEALTH OF VIRGINIA,         )
THE STATE OF WASHINGTON, AND )
THE STATE OF WISCONSIN            )
                                  )
Relator/Qui Tam Plaintiff,        )
                                  )
-v-                               )
                                  )
         Case 1:14-cv-02535-ELH Document 88 Filed 12/01/20 Page 2 of 3



TANGO MERGER SUB 2 LLC,                      )
FOREST PHARMACEUTICALS, INC.,                )
FOREST LABORATORIES, LLC,                    )
ALLERGAN, PLC, ALLERGAN SALES,               )
LLC                                          )
                                             )
Defendants                                   )



       Notice is hereby given that all plaintiffs in the above named case hereby appeal to the

United States Court of Appeals for the Fourth Circuit from the Judgment entered in this action on

the 6th day of November, 2020.

                                            Respectfully submitted,

                                            /s/ Gregory M. Utter
                                            Gregory M. Utter (Ohio Bar No. 0032528)*
                                            Joseph M. Callow, Jr. (Ohio Bar No. 0061814)*
                                            KEATING MUETHING & KLEKAMP PLL
                                            One East Fourth St., Suite 1400
                                            Cincinnati, Ohio 45202
                                            Phone: (513) 579-6538
                                            Fax: (513) 579-6457
                                            Email: gmutter@kmklaw.com
                                                   jcallow@kmklaw.com

                                            Joel D. Hesch, Esq. (Md. Bar 1988; D. Md. 06350)
                                            THE HESCH FIRM, LLC
                                            3540 Ridgecroft Dr.
                                            Lynchburg, VA 24503
                                            Phone: (434) 229-8677
                                            Email: joel@howtoreportfraud.com

                                            Attorneys for Deborah Sheldon, as Executrix of the
                                            Estate of Relator Troy Sheldon

                                            *Admitted pro hac vice
         Case 1:14-cv-02535-ELH Document 88 Filed 12/01/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically filed using the Court’s ECF

system on this December 1, 2020. Parties will receive notice through the ECF system.


                                                    /s/ Gregory M. Utter
                                                    Gregory M. Utter
